





EXHIBIT 10.3




PHILLIPS-VAN HEUSEN CORPORATION

LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective April 30, 2009)




1.

Purpose.  The purposes of the Plan are to induce executive officers (as defined
in the Exchange Act) of the Company to remain in the employ of the Company and
its Subsidiaries and to provide such persons with additional incentive to
promote the success of the business of the Company and its Subsidiaries.

2.

Definitions.

(a)

Defined Terms.  The following words as used in the Plan shall have the meanings
ascribed to each below.

“Award” means a benefit payable under the Plan, as provided herein.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to any Participant, the definition of “cause” as
contained in the Participant’s employment agreement as then in effect or, if no
such agreement or definition exists, “Cause” shall mean:

(1)

gross negligence or willful misconduct, as the case may be, in the performance
of the material responsibilities of the Participant’s office or position, which
results in material economic harm to the Company or its affiliates or in
material reputational harm causing demonstrable injury to the Company or its
affiliates;

(2)

the willful and continued failure of theParticipant to perform substantially the
Participant’s duties with the Company or any affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Board or the Company that specifically identifies the manner in which the
Board or the Company believes that the Participant has not substantially
performed the Participant’s duties, and the Participant has not cured such
failure to the reasonable satisfaction of the Board or the Company within 20
days following the Participant’s receipt of such written demand;

(3)

the Participant is convicted of, or pleads guilty or nolo contendere to, a
felony within the meaning of U.S. Federal, state or local law (other than a
traffic violation);

(4)

the Participant having willfully divulged, furnished or made accessible to
anyone other than the Company, its directors, officers, employees, auditors and
legal advisors, otherwise than in the ordinary course of business, any
Confidential Information; or

(5)

any act or failure to act by the Participant, which, under the provisions of
applicable law, disqualifies the Participant from acting in any or all
capacities in which the Participant is then acting for the Company.

For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.

“Change in Control” means the first to occur of the following events:

(1)

Any Person, other than a Person who as of the date the Plan is first approved by
the Board is the owner of at least 8% of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”), becomes
(A) a “beneficial owner,” as such term is used in Rule 13d-3 of the Exchange
Act, of at least one-quarter but less than one-half of the Outstanding Company
Voting Securities, unless such acquisition has been approved within 30 days
thereafter by at least a majority of the Incumbent Board (as defined in clause
(2) below taking into account the provisos), or (B) a “beneficial owner,” as
such term is used in Rule 13d-3 of the Exchange Act, of at least one-half of the
Outstanding Company Voting Securities; provided, however, that, for purposes of
this definition, the following acquisitions shall not constitute a Change in
Control:  (I) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (II)
any acquisition by the Company, (III) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
affiliates, or (IV) any acquisition pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph 3 of this definition; or

(2)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to when
the Plan is first approved by the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(3)

Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or

(4)

The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or such other
committee of the Board that the Board shall designate from time to time to
administer the Plan or any subcommittee thereof.

“Company” means Phillips-Van Heusen Corporation, a Delaware corporation.

“Confidential Information” means any knowledge and information of any type
whatsoever of a confidential nature relating to the business of the Company,
including, without limitation, all types of trade secrets, vendor and customer
lists and information, employee lists and information, information regarding
product development, marketing plans, management organization information,
operating policies and manuals, sourcing data, performance results, business
plans, financial records, and other financial, commercial, business and
technical information.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Year” means each fiscal year of the Company, as set forth in the
Company’s books and records.

“Participant” means each of the executive officers of the Company designated by
the Committee to participate in the Plan from time to time.

“Performance Cycle” means a three-year period commencing on the first day of a
Fiscal Year and ending on the last day of the second subsequent Fiscal Year, or
such other period (not to be less than 13 months) as may be designated by the
Committee from time to time.

“Performance Objective” means any of the following: earnings, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization, earnings per share, economic value created, market share, net
income (before or after taxes), operating income, adjusted net income after
capital charge, return on assets, return on capital (based on earnings or cash
flow), return on equity, return on investment, revenue, cash flow, operating
margin, share price, total stockholder return, total market value, and strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration goals, productivity measures, geographic business
expansion goals, cost targets, customer satisfaction or employee satisfaction
goals, goals relating to merger synergies, management of employment practices
and employee benefits, or supervision of litigation or information technology,
and goals relating to acquisitions or divestitures of Subsidiaries, affiliates
or joint ventures.  The targeted level or levels of performance with respect to
such Performance Objectives may be established at such levels and on such terms
as the Committee may determine, in its discretion, on a corporate-wide basis or
with respect to one or more business units, divisions, subsidiaries, business
segments or functions, and in either in absolute terms, as a goal relative to
performance in prior periods, or relative to the performance of one or more
comparable companies or an index covering multiple companies.

“Person” means person as such term is used in Section 3(a)(9) and 13(d) of the
Exchange Act.

“Plan” means the Phillips-Van Heusen Corporation Long-Term Incentive Plan, as
set forth herein and as may be amended from time to time.

“Retirement” means the termination of a Participant’s employment with the
Company and all of its Subsidiaries (i) other than for Cause or by reason of his
or her death and (ii) on or after the earlier to occur of (A) the first day of
the calendar month in which his or her 65th birthday shall occur and (B) the
date on which he or she shall have attained his or her 62nd birthday and
completed five years of employment with the Company and/or any of its
Subsidiaries.

“Subsidiary” has the meaning ascribed to such term in Section 424(f) of the
Code.

(b)

Interpretation.

(i)

The definitions of terms defined herein shall apply equally to both the singular
and plural forms of the defined terms.

(ii)

Any pronoun shall include the corresponding masculine, feminine and neuter
forms, as the context may require.

(iii)

All references herein to Sections shall be deemed to be references to Sections
of the Plan unless the context shall otherwise require.

(iv)

The headings of the Sections are included for convenience of reference only and
are not intended to be part of or to affect the meaning or interpretation of the
Plan.

3.

Effective Date.  The Plan originally became effective April 21, 2005.  The Plan
is hereby amended and restated, effective April 30, 2009, subject to the
approval of the Company’s stockholders.

4.

Eligibility.  Participation in the Plan with respect to any Performance Cycle
shall be available only to such executive officers of the Company as may be
designated by the Committee.

5.

Committee.  The Plan shall be administered by the Committee.  The Committee
shall consist of two or more members of the Board each of whom it is intended
would be “outside directors” within the meaning of Section 162(m)(4)(C) of the
Code.  The Committee shall be appointed annually by the Board.  The Board may,
at any time, from time to time, remove any members of the Committee, with or
without cause, appoint additional directors as members of the Committee and fill
vacancies on the Committee, however created.  A majority of the members of the
Committee shall constitute a quorum.  All determinations of the Committee shall
be made by a majority vote of its members at a meeting duly called and held.

6.

Administration.  Subject to the express provisions of the Plan, the Committee
shall have complete authority to administer and interpret the Plan.  The
Committee shall establish the Performance Objectives for any Performance Cycle
in accordance with Section 7 hereof and determine whether such Performance
Objectives have been attained prior to the payment of any Award.  Any
determination made by the Committee under the Plan shall be final and
conclusive.  Any dispute or disagreement that may arise hereunder or as a result
of or in connection with any action taken hereunder shall be resolved by the
Committee in its sole discretion.  The Committee may employ such legal counsel,
consultants and agents (including counsel or agents who are employees of the
Company or a Subsidiary) as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
or agent and any computation received from such consultant or agent.  The
Company shall pay all expenses incurred in the administration of the Plan,
including, without limitation, for the engagement of any counsel, consultant or
agent.  No member or former member of the Board or the Committee shall be liable
for any act, omission, interpretation, construction or determination made in
connection with the Plan, other than as a result of such individual’s willful
misconduct.

7.

Determination of Participation, Performance Criteria and Bonuses.

(a)

Participation and Performance Criteria.  The Committee shall determine who the
Participants for each Performance Cycle will be and shall select the Performance
Objective or Performance Objectives that must be satisfied in order for a
Participant to receive an Award for such Performance Cycle, within 90 days of
the commencement of such Performance Cycle.

(b)

Performance Targets.  The Committee shall establish three or more targets for
each Performance Cycle for the Performance Objectives established by the
Committee.  The targets shall consist of at least a threshold level (below which
no Award shall be payable), a plan level and a maximum level (above which no
additional Award shall be payable).

(c)

Award Percentages.  At the time that the Committee determines the Participants
and establishes the Performance Objectives with respect to a Performance Cycle,
it shall determine the Award payable to each Participant with respect to such
Performance Cycle if the applicable threshold, plan or maximum target level is
attained.  If a level achieved falls between two of the specified target levels
for a Performance Cycle, a Participant shall receive an Award based on a
straight line interpolation between the Awards for the two target levels, or
such other basis as the Committee shall determine at the time the Performance
Objective for the Participant is established.  The Award represents the
percentage of a Participant’s base salary on the last day of the Performance
Cycle that he or she shall be entitled to receive as an Award if specified
Performance Objective targets are attained.  Subject to the provisions of
Section 7(g), there shall be no limit to the minimum or maximum Award that may
be established for any Performance Cycle.  Awards may differ from Participant to
Participant in any Performance Cycle and a Participant’s Award may change from
year to year, but with respect to each Participant for each Performance Cycle,
the Award for attaining the maximum level of the applicable Performance
Objective shall exceed the Award for attaining the plan level (or other
specified level above the plan level) of the applicable Performance Objective,
which, in turn, shall exceed the Award for attaining the threshold level (or
other specified level above the threshold level) of the applicable Performance
Objective.  In determining the Award for each Participant, the Committee may
take into account the nature of the services rendered by such Participant, his
or her past, present and potential contribution to the Company and its
Subsidiaries, his or her seniority with the Company or any of its Subsidiaries
and such other factors as the Committee, in its discretion, shall deem relevant.

(d)

Termination of Employment During or After Performance Cycle.

(i)

If a Participant’s employment terminates during a Performance Cycle for which he
or she was determined to be a Participant by reason of his or her death, his or
her estate shall receive the Award that would otherwise have been payable to
such Participant for such Performance Cycle if the plan level were achieved,
prorated to the portion of such Performance Cycle actually worked by such
Participant.

(ii)

If a Participant’s employment terminates during a Performance Cycle for which he
or she was determined to be a Participant by reason of his or her disability,
such Participant shall receive the Award, if any, which would otherwise been
payable to such Participant for such Performance Cycle prorated to the portion
of such Performance Cycle actually worked by such Participant.

(iii)

If a Participant’s employment terminates during a Performance Cycle by reason of
his or her Retirement or discharge without Cause or for any reason which would
constitute grounds for the Participant to voluntarily terminate his or her
employment for “good reason” under the terms of the Participant’s employment
agreement, if any, with the Company or a Subsidiary, such Participant shall
receive the Award, if any, which would otherwise have been payable to such
Participant for such Performance Cycle prorated to the portion of such
Performance Cycle actually worked by such Participant; provided, however, that
in the case of a Participant who retires or is discharged without Cause or
terminates employment for “good reason” prior to 12 months following the
commencement of a Performance Cycle, no Award shall be payable.

(iv)

If a Participant’s employment is terminated by the Company for Cause during a
Performance Cycle for which he or she was determined to be a Participant, no
Award shall be payable.

(v)

If a Participant’s employment terminates for any reason on or after the end of a
Performance Cycle but prior to the date of payment of an Award, such Participant
shall receive the Award, if any, which would otherwise have been payable to such
Participant for such Performance Cycle.

(e)

Determination of Awards.  Subject to Section 8(a), the Committee shall determine
whether any targets were achieved for a Performance Cycle, which Participants
shall have earned bonuses as the result thereof, and the Awards, if any, to
which such Participants are entitled, no later than 90 days subsequent to the
last day of the Performance Cycle with respect to which such Awards were earned.
 With respect to Awards intended to qualify as performance-based compensation
for purposes of Section 162(m) of the Code, the Committee must certify in
writing prior to the payment of the Award that the applicable Performance
Objective targets and any other material terms were in fact satisfied.  Written
certification for this purpose shall include, without limitation, approved
minutes of the Committee meeting in which the certification is made.

(f)

Change in Control.  Notwithstanding the foregoing, in the event that there shall
be a Change in Control during a Performance Cycle, each Participant for such
Performance Cycle shall be entitled to receive an Award equal to the Award
payable to such Participant if the plan level for such Performance Cycle had
been achieved prorated to the portion of such Performance Cycle actually worked
by such Participant through the date of the Change in Control.

(g)

Absolute Maximum Award.  Notwithstanding any other provision in the Plan to the
contrary, the maximum Award that may be paid to any Participant under the Plan
in any Fiscal Year may not exceed $5,000,000.

(h)

Unusual or Nonrecurring Events.  Unless otherwise determined by the Committee,
Performance Objective targets may be adjusted to take into account unusual or
nonrecurring events affecting the Company, a Subsidiary or a division or
business unit, or the financial statements thereof, or changes in applicable
laws, regulations or accounting principles to the extent such unusual or
nonrecurring events or changes in applicable laws, regulations or accounting
principles otherwise would result in dilution or enlargement of the Award
intended to be paid.  With respect to any Award intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, it is
intended that such adjustment be made in such manner as will not cause the Award
to fail to qualify as performance-based compensation.

8.

Payment.

(a)

Timing.  Payment of any Award determined under Section 7 shall be paid:

(i)

in the case of an Award payable in accordance with Section 7(d)(i), within 30
days of the date of the Participant’s death;

(ii)

in the case of an Award payable in accordance with Section 7(f), within 30 days
of the Change in Control; or

(iii)

in the case of Awards payable under the Plan other than an Award payable under
Section 7(d)(i) or Section 7(f), within 30 days following the Committee’s
determination and certification to performance results as set forth in Section
7(e), provided that the date of such payment shall occur no later than the 15th
day of the third month following the later of (x) the last day of the Fiscal
Year in which the Performance Cycle ends or (y) the last day of the
Participant’s taxable year in which the Performance Cycle ends, in either case,
in which the right to the Award is no longer subject to forfeiture.

(b)

Forfeiture.

(i)

Except as otherwise set forth in Section 7(d) or in the case of a Change in
Control, in order to remain eligible to receive an Award, a Participant must be
employed by the Company on the last day of the applicable Performance Cycle.

(ii)

In the event of a restatement of the Company’s financial results to correct a
material error or inaccuracy resulting in whole or in part from the fraud or
intentional misconduct of a Participant, as determined by the Board or a
committee thereof, the Board or the committee:

(x)

will review or cause to be reviewed all Awards paid to the Participant pursuant
to the Plan on the basis of having met or exceeded Performance Objective(s) or
other measures or goals for Performance Cycles beginning after 2008 to the
extent the Awards relate, in whole or in part, to the periods with respect to
which the financial statements are restated and, if a lesser Award or Awards
would have been paid to the Participant based upon the restated financial
results, the Board or the committee may, to the extent permitted by applicable
law, recover or cause to be recovered for the benefit of the Company the amount
by which the Participant’s Award(s) for the restated period(s) exceeded such
lesser Award or Awards, plus a reasonable rate of interest; and

(y)

in addition to the foregoing, to the extent permitted by applicable law, may
take or cause to be taken for the benefit of the Company such additional
action(s) deemed by the Board or committee to be appropriate including, without
limitation, cancellation of the Participant’s outstanding Award opportunities
and recovery (in whole or in part) of any additional amounts relating to prior
Awards paid to the Participant under the Plan.

(c)

Form of Payment.  All Awards payable under the Plan, if any, shall be payable in
cash.  All amounts hereunder shall be paid solely from the general assets of the
Company.  The Company shall not maintain any separate fund to provide any
benefits hereunder, and each Participant shall be solely an unsecured creditor
of the Company with respect thereto.

(d)

Six-Month Delay.  Notwithstanding any provision in the Plan to the contrary, in
the event any Award payable hereunder constitutes “deferred compensation”
(within the meaning of Section 409A (as defined in Section 12(d) herein)), and
such Award is payable to a Participant who is a “specified employee” (as
determined under the Company’s policy for identifying specified employees) on
the date of his or her “separation from service” (within the meaning of Section
409A), the date for payment of such Award shall be the earlier of (i) death or
(ii) the later of (x) the date that payment would otherwise be made hereunder or
(y) the first business day following the end of the sixth-month period following
the date of the Participant’s separation from service.

9.

General Provisions of the Plan.

(a)

Term of the Plan.  The Plan originally was effective with respect to Performance
Cycles commencing in 2005 through 2009.  The Plan as amended and restated as of
April 30, 2009, is effective, subject to approval by the Company’s stockholders,
with respect to Performance Cycles commencing on or after 2009 and prior to the
Annual Meeting of Stockholders that occurs in 2014 and shall terminate upon the
payment of all Awards, if any, earned with respect to such Performance Cycles,
unless the holders of a majority of the shares of the Company’s Outstanding
Voting Securities present in person or by proxy at any special or annual meeting
of the stockholders of the Company occurring on or prior to the date of the 2014
Annual Meeting of Stockholders shall approve the continuation of the Plan.

(b)

Amendment and Termination.  Notwithstanding Section 9(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan as
it deems advisable; provided, however, that no such amendment shall be effective
without approval by the holders of a majority of the shares of the Company’s
Outstanding Voting Securities present in person or by proxy at any special or
annual meeting of the Company’s stockholders, to the extent such approval is
necessary to continue to qualify the amounts payable hereunder to “covered
employees” (within the meaning of Section 162(m) of the Code) as deductible
under Section 162(m) of the Code.

(c)

Designation of Beneficiary.  Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
 Such designation may be changed or canceled at any time without the consent of
any such beneficiary.  Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee.  If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.  If a Participant designates more than one beneficiary,
the rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.

(d)

Withholding.  Any amount payable to a Participant or a beneficiary under the
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.

10.

No Right of Continued Employment.  Neither the existence nor any term of the
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of the Company or any of its Subsidiaries, nor shall
participation herein for any Performance Cycle confer upon any Participant any
right to participate in the Plan with respect to any subsequent Performance
Cycle.

11.

No Limitation on Corporate Actions.  Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any Awards made under the
Plan.  No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.

12.

Miscellaneous.

(a)

Nonalienation of Benefits.  Except as expressly provided herein, no Participant
or beneficiary shall have the power or right to transfer, anticipate, or
otherwise encumber the Participant’s interest under the Plan.  The Company’s
obligations under the Plan are not assignable or transferable except to (i) a
corporation or other entity which acquires all or substantially all of the
Company’s assets or (ii) any corporation or other entity into which the Company
may be merged or consolidated.  The provisions of the Plan shall inure to the
benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators or successors in interest.

(b)

Severability.  If any provision of the Plan is held unenforceable, the remainder
of the Plan shall continue in full force and effect without regard to such
unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(c)

Governing Law.  The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the
conflict of law principles thereof.

(d)

Section 409A.  The provisions of the Plan and any payments made herein are
intended to comply with, and should be interpreted consistent with, the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated thereunder by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”).












